2022 IL App (2d) 210560-U
                                         No. 2-21-0560
                                   Order filed August 10, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

ANTHY TRAN,                            ) Appeal from the Circuit Court
                                       ) of Kane County.
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 20-CH-313
                                       )
WELLS FARGO CLEARING SERVICES,         )
LLC and TAM TRAN,                      )
                                       )
      Defendants                       ) Honorable
                                       ) Kevin T. Busch,
(Tam Tran, Defendant-Appellant).       ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUTCHINSON delivered the judgment of the court.
       Justices Hudson and Brennan concurred in the judgment.

                                             ORDER

¶1     Held: Defendant’s brief on appeal violates supreme court rules to such an extent that we
             could dismiss the appeal or summarily affirm the judgment. Nonetheless, we
             address the merits and hold that judgment for plaintiff on the pleadings was an
             appropriate sanction for defendant’s numerous violations of procedural rules.

¶2     Defendant, Tam Tran, appeals a judgment in favor of plaintiff, Anthy Tran, on her

complaint to establish her right to the assets of an individual retirement account (IRA) held by her

deceased father, Huy Tran. Defendant is Huy Tran’s sister. Defendant contends that the trial court
2022 IL App (2d) 210560-U


abused its discretion in entering judgment on the pleadings (735 ILCS 5/2-615(b) (West 2020))

based on defendant’s violations of various orders and procedural rules. We affirm.

¶3                                       I. BACKGROUND

¶4      We turn to the facts of record. We note that, although there were numerous hearings, the

record contains no transcripts, bystander’s reports, or agreed statements of facts for any hearing.

See Ill. S. Ct. R. 323(a) (eff. July 1, 2017).

¶5      On September 2, 2020, plaintiff filed a two-count complaint for declaratory and injunctive

relief against defendant and Wells Fargo Clearing Services, LLC (Wells Fargo). Count I alleged

the following facts. Huy Tran died on June 3, 2020. Before his death, he held an IRA with Wells

Fargo. On January 29, 2020, he executed a valid change of beneficiary form designating plaintiff

as the primary beneficiary of the IRA. Wells Fargo refused to honor the change of beneficiary.

Defendant was seeking the distribution of the IRA to her and claimed that right as its beneficiary.

Count I of the complaint sought a declaration that plaintiff was the beneficiary of the IRA and an

order that Wells Fargo distribute the proceeds to her.

¶6      Count II realleged the preceding facts and alleged the following additional facts. On July

17, 2020, plaintiff’s counsel wrote Wells Fargo requesting that it refrain from distributing funds

from the IRA without an appropriate court order. On July 30, 2020, Wells Fargo told plaintiff that

she had until September 28, 2020, to provide it with a court order either directing payment of the

funds to her or enjoining the distribution of the IRA. Were Wells Fargo to distribute the IRA to

anyone other than plaintiff, she would suffer irreparable injury. Count II asked the court to

temporarily restrain and preliminarily enjoin the distribution of the IRA to anyone other than

plaintiff.




                                                 -2-
2022 IL App (2d) 210560-U


¶7     Defendant resided in Memphis, Tennessee. On September 3, 2020, plaintiff e-filed a

motion for a temporary or preliminary injunction and served notice on defendant and Wells Fargo.

On September 18, 2020, the trial court temporarily restrained Wells Fargo from distributing the

IRA funds to anyone other than plaintiff and continued the cause to September 28, 2020, for a

hearing on her request for a preliminary injunction.

¶8     On September 28, 2020, plaintiff’s attorney appeared but neither defendant nor Wells

Fargo appeared. The court continued the cause to November 5, 2020, and gave Wells Fargo and

defendant until October 26, 2020, to file answers or responsive pleadings to plaintiff’s complaint.

¶9     On October 29, 2020, plaintiff moved for a default judgment against Wells Fargo and

defendant, based on their failure to file an answer or responsive pleading. On November 5, 2020,

plaintiff’s counsel, Julie Cibulskis, and defendant’s counsel, Colin Nguyen, appeared for the

hearing. Wells Fargo did not appear. The court entered a default judgment against Wells Fargo

but, over plaintiff’s objection, gave defendant 21 days in which to answer or plead. On November

30, 2020, the court gave defendant another 14 days in which to plead or answer.

¶ 10   On December 7, 2020, defendant filed her answer. She admitted certain allegations of the

complaint and refused to admit or deny others, of which she claimed to have no knowledge. An

exception was that she denied outright the allegation that, on January 29, 2020, Huy Tran executed

a change of beneficiary form.

¶ 11   On January 6, 2021, the trial court ordered each party to propound written discovery in 14

days and to reply by February 22, 2021. On March 4, 2021, the court ordered defendant to answer

written discovery requests within 14 days. On April 14, 2021, at a status hearing, the court

continued the cause to May 18, 2021. On that same day, plaintiff filed a motion for sanctions

against defendant per Illinois Supreme Court Rule 219(c) (eff. July 1, 2002).



                                               -3-
2022 IL App (2d) 210560-U


¶ 12   The motion alleged as follows. Defendant failed to file an answer or responsive pleading

by the court-imposed deadline of October 26, 2020, and again failed to do so after the deadline

was extended to November 26, 2020. Defendant had not propounded any discovery requests to

plaintiff. On January 29, 2021, plaintiff propounded interrogatories and a notice to produce (see

Ill. S. Ct. R. 214 (eff. July 1, 2018)). On February 3, 2021, Cibulskis wrote Nguyen requesting

compliance with written discovery requests by March 3, 2021 (see Ill. S. Ct. R. 213(k) (eff. Jan.

1, 2018)). On March 3, 2021, defendant failed to appear for the remote hearing. Cibulskis told the

court that written discovery had not been completed. The court ordered that written discovery

requests be answered by March 17, 2021.

¶ 13   The motion alleged further as follows. On March 30, 2021, Cibulskis wrote again to

Nguyen, per Illinois Supreme Court Rule 201(k) (eff. July 1, 2014), requesting that defendant

submit outstanding answers to written discovery requests by April 6, 2021. The only response that

she received was a short e-mail on March 30, 2021, in which Nguyen stated that he had been

“slammed with many issues and obligations” and would try to submit the requested discovery as

soon as he could.

¶ 14   Plaintiff’s motion for sanctions contended that defendant’s refusal to timely answer the

complaint and respond to written discovery requests had caused a delay of six months in the case.

Plaintiff asked the court to strike defendant’s pleadings relating to liability and enter a default

judgment for plaintiff, plus attorney fees. The motion attached plaintiff’s written discovery

requests and the pertinent correspondence between Cibulskis and Nguyen.

¶ 15   On May 6, 2021, plaintiff filed a supplement to her motion for sanctions. It alleged as

follows: (1) on April 21, 2014, defendant provided plaintiff with responses to her interrogatories

and request to produce; (2) on April 27, 2021, Cibulskis wrote Nguyen about incomplete answers



                                               -4-
2022 IL App (2d) 210560-U


to some discovery requests; (3) on April 29, 2021, defendant provided supplemental discovery

responses. Copies of plaintiff’s written discovery requests, defendant’s responses, and the

pertinent correspondence were attached to the supplement.

¶ 16   On May 7, 2021, defendant filed a response to plaintiff’s motion for sanctions. It stated as

follows. Defendant resided in Tennessee and was not well-versed in electronic communication, so

communicating with her was difficult. In addition, Nguyen “[had] not been the most proactive in

this matter as demonstrated with [his] missing some discovery deadlines,” and he “[had] had some

substantial personal life events” that had led him to be “not as diligent as [he] should be

professionally.” Defendant had now responded to plaintiff’s written discovery. Finally, the motion

asserted, without elaboration, that plaintiff’s complaint was “frivolous.”

¶ 17   On May 11, 2021, plaintiff replied as follows. Defendant’s response to her motion was

filed nine days after the court-imposed deadline. Distance did not excuse the delays, as the

interrogatories and notice to produce were mailed and e-mailed on January 29, 2021, and Nguyen

did not read the e-mail message until February 23, 2021. After the April 14, 2021, court

appearance, Nguyen e-mailed Cibulskis, asking that the discovery requests propounded on January

29, 2021, be sent again because he was having difficulty tracking down documents. On April 14,

2021, the original e-mail was forwarded to Nguyen.

¶ 18   Plaintiff’s reply contended that, apparently, Nguyen did not even initiate efforts to respond

to written discovery requests until after April 14, 2021. Further, the responses were incomplete.

Plaintiff’s third interrogatory requested the factual basis for defendant’s denial that Huy Tran

executed the change of beneficiary form on January 29, 2020. Defendant responded only by

referencing a conversation with Huy Tran. In response to plaintiff’s Rule 201(k) letter, defendant

disclosed only a conversation that took place five months before the form was signed. Plaintiff



                                               -5-
2022 IL App (2d) 210560-U


contended that defendant should not be allowed to deny that Huy Tran executed the form, then

refuse to produce any evidence in discovery on this key issue. Plaintiff was entitled to know

defendant’s defense to the complaint and the factual basis for the defense. Otherwise, defendant’s

answer was meritless.

¶ 19   On May 18, 2021, the trial court heard arguments on plaintiff’s motion for sanctions, then

entered an order stating as follows. Defendant unjustifiably failed to comply with written discovery

requests. She admitted to a lack of diligence in denying a key allegation in plaintiff’s complaint

without any factual basis to do so. Defendant “had information requested in discovery that had not

been disclosed” and had “failed to reasonably comply with Orders regarding discovery.” The court

ordered defendant to pay $975 in sanctions. The court further ordered her to provide “full and

complete answers to written discovery within 21 days”; failure to do so would “result in barring

Defendant’s ability to deny the allegations of [the complaint], striking Defendant’s answer, and

deeming all allegations of [the complaint] admitted.” The court continued the cause to June 23,

2021, for status and ordered the attorneys of record to appear in person.

¶ 20   On June 3, 2021, without leave of court, defendant filed a verified answer to plaintiff’s

complaint. On June 8, 2021, she filed a subpoena commanding Tonya Green, a Wells Fargo agent

in Birmingham, Alabama, to produce specified documents for discovery, and to appear remotely

for a deposition before July 27, 2021.

¶ 21   On June 23, 2021, the trial court entered an order providing as follows. At the hearing that

day, Nguyen did not appear. Cibulskis did, and she informed the court that Nguyen had e-mailed

her “requesting a one[-]or two[-]month status.” She added that defendant had failed to provide full

and complete answers to written discovery requests within 21 days as required by the May 18,

2021, order. The court struck defendant’s answers to the complaint and deemed its allegations



                                               -6-
2022 IL App (2d) 210560-U


admitted. It continued the cause to July 27, 2021, for a hearing on plaintiff’s anticipated motion

for judgment on the pleadings.

¶ 22   On June 24, 2021, defendant filed an amended verified answer to the complaint, again

without leave of court. That day, she also moved to vacate the previous day’s order. Her motion

stated as follows. On June 2, 2021, Nguyen e-mailed Cibulskis that he had filed the amended

answer changing the response to the complaint and was in the process of subpoenaing Green for a

deposition. On June 8, 2021, Nguyen e-filed the subpoena to Green and e-mailed a copy to

Cibulskis. Nguyen missed the June 23, 2021, hearing because he “had a conflict and failed to

notate that Kane County is now no longer conducting [remote] status calls.” Realizing the problem,

on June 22, 2021, he e-mailed Cibulskis, requesting that she seek a one- or two-month continuance.

At about 8 a.m. on June 23, 2021, Nguyen called Cibulskis to ascertain whether she had received

the e-mail. Cibulskis’s assistant said that she would text Cibulskis directly. At the hearing,

Cibulskis told the court that she had not heard from Nguyen since they last discussed scheduling

a deposition. Only after the hearing finished did Cibulskis notify Nguyen that she had not received

the notice of the subpoena and deposition. Later that day, Cibulskis e-mailed Nguyen that she had

just discovered the notice in her e-mail spam folder. Defendant contended that, after admittedly

missing several deadlines, Nguyen had made efforts to move the case along, such as by scheduling

the deposition of Green.

¶ 23   Defendant’s motion to vacate continued as follows. On May 18, 2021, defendant was

ordered to provide a full and complete answer to written discovery in 21 days. Also on that day,

Cibulskis mentioned that defendant’s answer was inconsistent on the complaint’s allegation that

Huy Tran signed the change of beneficiary form. On June 3, 2021, therefore, defendant filed an

amended answer, which stated that she neither admitted nor denied the allegation and had no actual



                                               -7-
2022 IL App (2d) 210560-U


firsthand knowledge of the facts in that regard. The amended answer was e-filed with the court

and Cibulskis received notice of it. Further, Nguyen and defendant had reviewed the responses to

the interrogatories and did not see how they were incomplete.

¶ 24   Defendant’s motion stated further that she was not present when the change of beneficiary

form was signed and never received any paperwork to the account as she was “just the designated

beneficiary.” Therefore, she could not produce any documents. Defendant stated that she “had no

knowledge of the existence of the change in beneficiary form prior to this lawsuit.”

¶ 25   On June 30, 2021, plaintiff moved for judgment on the pleadings. On July 1, 2021, she

filed a response to defendant’s motion to vacate, arguing as follows.

¶ 26   At the May 18, 2021, remote hearing, Nguyen acknowledged that he had at least one

undisclosed conversation with a Wells Fargo representative about the facts of the case. He failed

to disclose the identity of this person despite plaintiff’s request in her interrogatories to do so.

Further, Nguyen on defendant’s behalf provided the names and addresses of two potential

witnesses, Tom Vo and Cuong Tran, but no other requested information about their knowledge or

anticipated testimony. The trial court’s May 18, 2021, order noted that defendant had not disclosed

information requested in discovery. Between May 18, 2021, and June 7, 2021, Cibulskis and

Nguyen communicated about oral discovery. On June 8, defendant subpoenaed Green, but plaintiff

had still not received any answers to written discovery requests disclosing Green as a person with

knowledge relevant to the case.

¶ 27   The response continued that Nguyen’s e-mail of June 22, 2021, was sent after work hours,

so Cibulskis did not respond to it before the June 23 hearing. On June 23, 2021, before the start of

the hearing, the attorneys exchanged e-mails. Defendant’s statement that Cibulskis told the trial

court that she had not heard from Nguyen since they last discussed scheduling a deposition was



                                               -8-
2022 IL App (2d) 210560-U


inaccurate, as the June 23, 2021, order recorded that she told the court that Nguyen had e-mailed

a request to seek a one- or two-month status date. On June 23, 2021, the court confirmed that a

subpoena was issued for the deposition of a witness who had not been disclosed in defendant’s

responses to written discovery requests. Thus, the June 23, 2021, order did not result from a

communication breakdown but defendant’s repeated violations of court orders and discovery rules.

¶ 28   Plaintiff’s response argued further that the May 18, 2021, order clearly told defendant to

provide full and complete discovery within 21 days. Although defendant now contended that the

order was not specific, she and Nguyen did not request any clarification; in fact, Nguyen e-mailed

Cibulskis that he approved the phrasing of the order. Defendant now claimed that she did not know

in what respect the court considered her answers to written discovery requests to be incomplete,

yet, during the May 18, 2021, hearing, Nguyen admitted that he had spoken to Green about the

complaint but never disclosed the contents of the conversation in his responses to written discovery

requests. Further, defendant’s Rule 213(k) disclosures provided the names and addresses of Vo

and Tran but no information about their knowledge or anticipated testimony. Plaintiff reasoned

that, before and during the May 18, 2021, hearing, Nguyen admitted that his responses were

incomplete. He had not sought clarification of the May 18, 2021, order, and could not be heard

now to claim ignorance about the lack of full disclosure.

¶ 29   On July 8, 2021, after a hearing, the trial court denied defendant’s motion to vacate the

sanctions and entered a judgment on the pleadings for plaintiff. The court made five findings. First,

in violation of the May 18, 2021, order, defendant failed to provide full and complete answers to

written discovery requests within 21 days. Second, she failed to provide updated Rule 213(f)(1)

responses (Ill. S. Ct. R. 213(f)(1) (eff. Jan. 1, 2018)), including the disclosure of Nguyen’s

conversations with one or more Wells Fargo representatives. Third, her subpoena of Green violated



                                                -9-
2022 IL App (2d) 210560-U


the court’s order and supreme court rules. Fourth, she made no effort to cure her repeated failures

to comply with the court’s discovery orders. Fifth, she filed her new verified answer and amended

verified answer without leave of court. The court struck these answers and entered a judgment on

the pleadings for plaintiff.

¶ 30    On August 2, 2021, defendant moved to reconsider the judgment. She argued first that she

never received a motion to compel discovery from plaintiff “as to what was not complete” about

the discovery responses. Defendant had furnished answers to the best of her ability, except for the

failure to disclose Green, but she seasonably disclosed Green by providing Cibulskis a copy of the

subpoena. Although the court found that defendant had not provided updated Rule 213(f)(1)

responses, including of Nguyen’s discussions with Green, discovery had not been closed, so

defendant could “supplement any additional new found witness(es).” A trial date had not been set,

so defendant should be allowed to supplement discovery. The subpoena to Green did not violate

any orders or rules, because defendant discovered her name fewer than 30 days before issuing the

subpoena. Plaintiff had never specified how defendant’s responses were incomplete. Finally,

admitting that the amended answer had been filed without leave of court, defendant now requested

leave to do so.

¶ 31    The trial court denied the motion to reconsider judgment. Defendant timely appealed.

¶ 32                                      II. ANALYSIS

¶ 33    On appeal, defendant contends that the trial court erred in striking her answer to the

complaint and granting plaintiff judgment on the pleadings. Defendant essentially repeats the

arguments that she made in her motion to reconsider the judgment. Plaintiff responds that the trial

court acted well within its discretion. For the reasons that follow, we agree with plaintiff.




                                                - 10 -
2022 IL App (2d) 210560-U


¶ 34    We must note first, however, that defendant’s appellate brief does not conform to two

applicable supreme court rules. First, Illinois Supreme Court Rule 341(h)(6) (eff. Oct. 1, 2020)

requires an appellant’s brief to contain a “[s]tatement of facts, which shall contain the facts

necessary to an understanding of the case, stated accurately and fairly without argument or

comment, and with appropriate references to the pages of the record on appeal.” Defendant’s brief

contains an eight-page statement of facts, but that includes a three-page verbatim reprint of her

June 24, 2021, motion to vacate the June 23, 2021, order striking her answer to plaintiff’s

complaint and a three-page verbatim reprint of her motion to reconsider the judgment. The

remainder of the statement of facts omits most of what is necessary to understand the case, contains

as much argument as factual matter, and lacks any citations to the pages of the record on appeal.

Defendant’s violations of Rule 341(h)(6) are blatant and extreme.

¶ 35    Second, Illinois Supreme Court Rule 341(h)(7) (eff. Oct. 20, 2020), requires an appellant’s

brief to include “[a]rgument, which shall contain the contentions of the appellant and the reasons

therefor, with citation of the authorities and the pages of the record relied on.” “Points not argued

are forfeited.” Id. Moreover, a reviewing court is entitled to have the issues defined clearly with

pertinent authority cited, and the appellant may not dump the burden of argument and research on

the court. People v. Hood, 210 Ill. App. 3d 743, 746 (1991). Thus, arguments that are insufficiently

developed are forfeited. Holmstrom v. Kunis, 221 Ill. App. 3d 317, 325 (1991).

¶ 36    Here, defendant makes two subclaims of error. As we shall note, defendant’s argument

does not address most of the bases on which the trial court relied for its judgment. Further, the

citations to pertinent authority are minimal, consisting of the quotation of Rules 213(i), 219(c),

and 219(i) (Ill. S. Ct. R. 213(i) (eff. Jan. 1, 2018); R. 219(c), (i) (eff. July 1, 2002)) and the citation,

with no elaboration, of two appellate court opinions for the first subclaim. There are no citations



                                                   - 11 -
2022 IL App (2d) 210560-U


to pages of the record for either subclaim. Defendant’s violations of Rule 341(h)(7) are serious

and severe.

¶ 37   Defendant’s disregard for the rules of appellate briefing would fully warrant our dismissal

of her appeal or a summary affirmance of the trial court’s judgment without addressing the merits.

See Epstein v. Galuska, 362 Ill. App. 3d 36, 42-43 (2005). Nonetheless, to provide insight to

defendant, who must suffer the consequences of her counsel’s neglect, we shall reach the merits.

¶ 38   Before doing so, we must note one more matter. The trial court reached its judgment after

considering not only the matters that are in the record on appeal but also the parties’ factual

representations and arguments in the numerous hearings in the case. There are no transcripts or

other reports of what was said during these hearings. Thus, we lack a full record to help us decide

whether the trial court acted properly. To support a claim of error, an appellant must present a

sufficiently complete record. Webster v. Hartman, 195 Ill. 2d 426, 432 (2001). Any doubts that

arise from the incompleteness of the record must be resolved against the appellant. Foutch v.

O’Bryant, 99 Ill. 2d 389, 392 (1984).

¶ 39   We turn to the merits of this appeal. The trial court’s imposition of discovery sanctions will

not be disturbed on appeal unless the court clearly abused its discretion or applied impermissible

legal criteria. Boatmen’s National Bank of Belleville v. Martin, 155 Ill. 2d 305, 314 (1993).

¶ 40   The trial court based its judgment on numerous actions or failures to act on the part of

defendant and her counsel. First, defendant violated the May 18, 2021, order by failing to provide

full and complete discovery within 21 days. Second, she did not provide updated responses,

including the disclosure of Nguyen’s conversations with Green. Third, she improperly subpoenaed

Green. Fourth, she made no effort to cure her repeated discovery violations. Fifth, she filed a new

verified answer and an amendment thereto without leave of court.



                                               - 12 -
2022 IL App (2d) 210560-U


¶ 41   The record supports the trial court’s findings and, indeed, proves further violations. The

violations, noted or not noted by the court in its judgment, can be categorized as (1) pleading-

related, (2) discovery-related, and (3) appearance-related. In category (1) are (a) failing to file an

answer to the complaint by the court’s October 26, 2020, deadline, (b) failing to file an answer by

the court’s November 26, 2020, deadline, (c) in the answer of December 7, 2020, denying outright

that Huy Tran executed the change of beneficiary form on the date alleged in the complaint,

without having any factual basis to do so (as she later admitted), and (d) filing the new verified

answer and the amended new verified answer without leave of court. In category (2) were

(a) failing to answer written discovery by March 18, 2021, as the court had ordered, (b) failing to

answer written discovery by April 14, 2021, as the court had ordered, (c) filing answers that did

not provide the factual basis for the denial that Huy Tran had executed the change of beneficiary

form on the date alleged in plaintiff’s complaint, (d) failing to disclose the identity of Green,

counsel’s prior conversation with her, or any knowledge that she had about the issues in the case,

and (e) failing to comply with the May 18, 2021, order, by failing to provide information about

two other potential witnesses other than their names. In category (3) were (a) the failure to appear

for the September 28, 2020, hearing, (b) the failure to appear for the March 3, 2021, hearing, and

(c) the failure, through counsel’s admitted carelessness, to appear for the June 23, 2021, hearing.

¶ 42   Defendant does not even address most of these violations, much less attempt to argue that

the trial court erred in considering them as a basis for the judgment. She addresses only (1) the

failure to disclose and update the identity of “a witness” (defendant does not name the witness, but

apparently it is Green) and (2) the failure to answer plaintiff’s written discovery requests fully and

completely. Defendant says nothing about her failure to file a timely answer, her admittedly

improper denial of a crucial allegation of plaintiff’s complaint, and her filing of two new answers



                                                - 13 -
2022 IL App (2d) 210560-U


without leave of court. Defendant does not discuss her repeated failures to meet deadlines for

answering written discovery requests, her failure to disclose a substantial factual basis for her

denial of a crucial allegation of the complaint, or her failure to disclose sufficient information

about two potential witnesses. Defendant does not mention her counsel’s three failures to appear

for remote or in-person hearings.

¶ 43   Based on the aforementioned forfeitures alone, we may affirm the judgment. We see no

abuse of discretion in entering judgment on the pleadings for plaintiff approximately 10 months

into the cause, when discovery stalled out because of the sheer neglect of defendant’s counsel.

This is so especially as this was not a complex case factually—and defendant admittedly had no

personal knowledge of the key factual issue and failed to disclose the basis of any prospective

witness’s knowledge of any factual issues. There was ample reason for the trial court to stop

indulging defendant’s defense, the grounds of which were nebulous at best.

¶ 44   We turn to the few grounds for reversal that defendant does present. First, she contends

that the failure to disclose in discovery Green or her conversation with Nguyen was not a proper

basis for sanctions. Defendant contends that she fulfilled her duty to seasonably supplement

answers to the interrogatories (see Ill. S. Ct. R. 213(i) (eff. Jan. 1, 2018)), because she had “just

discovered the name of [Green]” when she subpoenaed her and notified Cibulskis. Defendant’s

assertion that she had “just discovered” Green is unsupported by any citation to the record, and

she does not explain how compliance with Rule 213(i)’s requirement is obtained by notifying

opposing counsel of a subpoena for a deposition to be taken not on a specified date but sometime

in the coming months.

¶ 45   Defendant did not mention Green in any answers to the interrogatories propounded January

29, 2021, and she never supplemented her answers. Moreover, those interrogatories requested not



                                               - 14 -
2022 IL App (2d) 210560-U


only (1) the identities of any persons with knowledge of any facts relevant to any transaction or

event set forth in the pleadings (interrogatory 2) but also (2) anyone with whom defendant or

anyone acting on her behalf had had any communications regarding the allegations in the

pleadings, along with the dates and manner of the communications and other circumstances

(interrogatory 6), and (3) the name and address and other required information for each witness

who would testify at trial (interrogatory 14). Defendant’s bare communication to plaintiff and her

counsel that she would depose Green obviously was nonresponsive to these interrogatories.

¶ 46   Defendant contends second that any failure on her part to answer written discovery requests

fully and completely did not support the imposition of sanctions. In the main, defendant merely

repeats her erroneous assertions that her answers were complete and that plaintiff did not inform

her of the respects in which her answers were incomplete. Defendant also notes that plaintiff did

not file a motion to compel, although she does not make any argument as to why this matters,

much less cite any pertinent legal authority. As plaintiff notes, a party need not move to compel

discovery before seeking sanctions. See Rush v. Leader Industries, Inc., 176 Ill. App. 3d 803, 808-

09 (1988).

¶ 47   Finally, defendant asserts that, under Illinois Supreme Court Rule 219 (eff. July 1, 2002),

a judgment on the pleadings is not an available sanction for discovery violations. However, as

plaintiff points out, under Rule 219, a trial court may debar an offending party “from maintaining

any particular claim, counterclaim, third-party complaint, or defense relating to [the] issue [to

which the refusal or failure relates]” (Ill. S. Ct. R. 219(c)(7) (eff. July 1, 2002)) and “any portion

of the offending party’s pleadings relating to that issue [may] be stricken, and, if thereby made

appropriate, judgment [may] be entered as to that issue” (Ill. S. Ct. R. 219(c)(vii) (eff. July 1,

2002)). Moreover, these sanctions are only two in a nonexclusive list of seven; the rule allows the



                                                - 15 -
2022 IL App (2d) 210560-U


court, on motion, to enter, “in addition to remedies elsewhere specifically provided, such orders

as are just, including, among others,” (emphasis added) the seven specified types of orders. (Ill.

S. Ct. R. 219(c) (eff. July 1, 2002)) Thus, entering judgment on the pleadings was entirely proper

under Rule 219.

¶ 48                                    III. CONCLUSION

¶ 49   In sum, as noted above, we could dismiss this appeal for numerous unjustified violations

of the supreme court’s rules governing briefing. But even when we overlook those violations and

address this appeal on the merits, we are compelled to affirm the trial court’s judgment on the basis

of defendant’s numerous unjustified violations of the court’s orders and deadlines. The trial court

gave defendant ample opportunities to comply with its orders and with the discovery process.

Defendant willfully disregarded those orders at her own peril. The trial court was well within its

rights to enter judgment on the pleadings in favor of plaintiff and against defendant. Accordingly,

for the reasons stated, we affirm the judgment of the circuit court of Kane County.

¶ 50   Affirmed.




                                               - 16 -